PER CURIAM.
On remand from the United States Supreme Court, Snyder v. Louisiana, - U.S. -, 128 S.Ct. 1203, 170 L.Ed.2d 175 (2008), and in light of the Supreme Court’s holding that the trial judge committed clear error in rejecting defendant’s claim that the prosecution exercised some of its peremptory challenges based on race, in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), which effectively sets aside defendant’s conviction and sentence, we remand this case to the 24th Judicial District Court for further proceedings in accord with the law.
KNOLL, J., recused.